Citation Nr: 0530184	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  04-03 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim seeking to establish that the character of the 
appellant's discharge is not a bar to Department of Veterans 
Affairs (VA) benefits.



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel








INTRODUCTION

The appellant served on active duty from March 1969 to March 
1973.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 administrative decision by 
the VA Regional Office (RO) in Seattle, Washington.

In January 1973, the RO had denied the appellant's claim for 
VA benefits based on the appellant's character of discharge.  
Attempts to notify him of this decision were unsuccessful 
because notification was sent to the wrong address.  
Thereafter, in February 1980, the RO again denied the 
appellant's claim for VA benefits because the character of 
his discharge was a bar to such benefits.  The RO notified 
the appellant of the denial and of his appellate rights in 
March 1980; he did not appeal it.  Hence, the determination 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302; 
20.1103.  Such a finally denied claim may only be reopened 
upon receipt of new and material evidence.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  However, the RO has characterized 
the claim as a de novo claim for VA benefits based on the 
appellant's character of discharge (see Statement of the Case 
issued December 2003).

Regardless of the RO's actions, the question of whether new 
and material evidence has been received to reopen the claim 
must be addressed in the first instance by the Board because 
the issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  The Board has 
characterized the claim accordingly.  See also D'Amico v. 
West, 209 F.3d 1322 (Fed. Cir. 2000) (the new and material 
evidence analysis applies to the reopening of claims that 
were originally disallowed because the claimant's veteran 
status was not established).




FINDINGS OF FACT

1.  An unappealed administrative decision of February 1980 
denied the appellant's claim for VA benefits, finding that 
his character of discharge was a bar to such benefits.

2.  The evidence received since the February 1980 
administrative decision is either cumulative to, or redundant 
of, the evidence previously of record.


CONCLUSION OF LAW

New and material evidence has not been received, and claim to 
establish that the character of the appellant's discharge is 
not a bar to VA benefits may not be reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App, 103 (2005).

The appellant was provided VCAA notice in a December 2003 
Statement of the Case (SOC).  Although the appellant was 
provided full notice/information subsequent to the 
determination on appeal, he is not prejudiced by any notice 
timing defect.  He was notified (in the December 2003 SOC) of 
everything required, and has had ample opportunity to respond 
or supplement the record.  Specifically, the December 2003 
SOC informed him of the allocation of responsibility of the 
parties to identify and obtain additional evidence in order 
to substantiate his claim.  The case was reviewed de novo 
subsequent to the notice (see December 2004 Supplemental SOC 
(SSOC)), and the appellant has had ample opportunity to 
respond.  Consequently, he is not prejudiced by any notice 
timing deficiency.  Furthermore, he is not prejudiced by the 
fact that the RO accorded a broader scope of review than was 
warranted.

Regarding content of notice, the December 2003 SOC and the 
December 2004 SSOC informed the appellant of what the 
evidence showed and why the claim was denied.  He was advised 
that VA would make reasonable efforts to help him get 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  He was also advised of what the evidence must show 
to substantiate his claim, and what information or evidence 
VA needed from him.  (Parenthetically, it is noteworthy that 
the appellant has attempted to reopen his claim in the past; 
he was informed that his claim had been previously denied and 
not appealed, and that he needed to submit new and material 
evidence showing that his original discharge could be 
considered honorable for VA purposes.  He was specifically 
requested to submit his reasons for going AWOL for extended 
periods of time.  See letter from the RO denied in March 
1982.)  Everything submitted to date has been accepted for 
the record and considered.  

The appellant has not identified any pertinent evidence that 
remains outstanding.  Therefore, the Board is satisfied that 
VA has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.

VA's duties to notify and assist are met.  The appellant is 
not prejudiced by the Board's proceeding with appellate 
review of the merits of the claim at this time.  Mayfield, 
supra.  Accordingly, the Board will address the merits of the 
claim. 

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

Under applicable law, where a former service member did not 
die in service, pension, compensation, or dependency and 
indemnity compensation is not payable unless the period of 
service on which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).

VA benefits are not payable where the former service member 
was discharged or released by reason of a discharge under 
other than honorable conditions issued as a result of an 
absence without official leave for a continuous period of at 
least 180 days unless it is found he or she was insane at the 
time of committing the offense.  Specifically, pursuant to 38 
U.S.C.A. § 5303(b), "if it is established to the satisfaction 
of the Secretary that, at the time of the commission of an 
offense leading to a person's court-martial, discharge or 
resignation, that person was insane, such person shall not be 
precluded from benefits under laws administered by the 
Secretary based upon the period of service from which such 
person was separated."  38 U.S.C.A. § 5303(b).

This bar to benefit entitlement also does not apply if there 
are compelling circumstances to warrant the prolonged 
unauthorized absence.  38 U.S.C.A. § 5303; 38 C.F.R. § 
3.12(c)(6).

Moreover, a discharge upgraded pursuant to the Department of 
Defense's Special Discharge Review Program which became 
effective on April 5, 1977, does not remove bar.  See 
38 C.F.R. § 3.12(h).

By an unappealed administrative decision in February 1980, 
the RO denied the appellant's claim for VA benefits because 
under 38 U.S.C.A. § 5303 his character of discharge was a bar 
to such benefits.  Evidence considered at that time included 
the appellant's DD Form 214, which noted that the appellant 
had been absent without leave (AWOL) for 268 days and was 
discharged under other than honorable conditions.  A DD Form 
214 received in September 1977 notes that the appellant had 
applied for a discharge upgrade in May 1977.  Subsequently, 
his discharge was upgraded to honorable under the Department 
of Defense's Discharge Review Program (Special).  Also of 
record was the appellant's DD Form 215, which notes that the 
appellant's character of discharge, which had been upgraded 
in July 1977, was reviewed under the Department of Defense's 
Discharge Review Program (Special) in May 1978, as required 
by Public Law 95-126.  The appellant's upgraded discharge was 
affirmed.  Finally, the evidence of record also included 
statements from the appellant, wherein he indicated that he 
went AWOL because of marital problems, as well as problems 
with depression and malaria.

Based on a review of the evidence, the RO noted that the 
appellant's discharge had been upgraded.  However, the RO 
ultimately concluded that, because the appellant had been 
AWOL for more than 180 consecutive days, and had not provided 
compelling reasons for going and remaining AWOL, his 
discharge still was considered to be a bar to VA benefits 
under the applicable law.  The appellant was notified of this 
decision and of his appellate rights in March 1980; he did 
not appeal the decision.

The current claim to reopen was received in March 2002.  The 
evidence received since the February 1980 administrative 
decision is all duplicative of the evidence considered by the 
RO in February 1980; the appellant has submitted no new 
evidence.  He still contends that, because the character of 
his discharge was upgraded to honorable in 1977, he is 
entitled to VA benefits; he has submitted no new evidence to 
support this argument.  

(Notably, it is neither alleged, nor evident from the record, 
that there was clear and unmistakable error (CUE) in any of 
the administrative decisions entered by the RO.  38 C.F.R. § 
3.22(b)(3); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); 
Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 
Vet. App. 377, 384 (1994) (if a claimant wishes to reasonably 
raise a claim of CUE, there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why one would be 
compelled to reach the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the alleged error).)

Because no new evidence has been received, the appellant's 
claim for VA benefits may not be reopened.  What the 
appellant seeks is a favorable determination on his claim for 
VA benefits based on the same facts that were considered when 
his claim was previously denied as barred under 38 U.S.C.A. 
§ 5303.  Such favorable determination is expressly prohibited 
by law (with the exception of circumstances here not shown, 
i.e., as noted above, CUE or the receipt of new and material 
evidence).  See 38 U.S.C.A. § 7105; Sabonis v. Brown, 6 Vet. 
App. 426 (1994). 



ORDER

The appeal seeking to reopen a claim to establish that the 
character of the appellant's discharge is not a bar to VA 
benefits is denied.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


